NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

KIMO S. DAVID,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                     Case No. 2D18-5105
                                   )
DEPARTMENT OF REVENUE, o/b/o       )
JANICE DAVID-CROUCH,               )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 26, 2019.

Appeal from the Circuit Court for
Hillsborough County; Chet Tharpe,
Judge.

Kimo S. David, pro se.

Ashley Moody, Attorney General,
and Toni C. Bernstein, Assistant
Attorney General, Tallahassee,
for Appellee.


PER CURIAM.

             Affirmed. See Fla. R. App. P. 9.315(a).



NORTHCUTT, MORRIS, and ATKINSON, JJ., Concur.